DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are continuously objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “bit set” as recited in claims 18 and 44, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	The replacement drawing of FIG. 4 as amended has been disapproved because the drawing does not correspond to the description of FIG. 4 in the specification, page 11, lines 24-32, which indicates a bit code table or bit codes, not a bit set.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 	The term of “a bit set” as recited in claims 18 and 44, does not have support of proper antecedent basis from the original specification.  To be more specific, only the terms of “first bit table”, “second bit table”, “bit code table” or “bit codes” were mentioned in the original specification.
Claim Objections
Claims 21 and 47 are objected to because of the following informalities:   
 	Claims 21 and 47 depend on canceled claims 17 and 43, which are improper.  For examination purpose, claims 21 and 47 are treated for depending on claims 16 and 42, respectively.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 18 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
 	The claimed feature of “a bit set” as recited in claims 18 and 44, contains subject matter which was not described in the original specification.
 	To be more specific, only the terms of “first bit table” and “second bit table” were mentioned in the specification, on page 2, lines 14-22, page 4, lines 15-23, page 11, lines 11-23, and page 16, lines 15-27.  Furthermore, the terms of “a bit code table” or “bit codes” were also mentioned on page 11, lines 24-32.  However, there is nowhere in the entire disclosure described the term of “a bit set” with “a starting frequency point” as currently claimed. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in Pub. No. US 2013/0100900 A1, hereinafter referred to as Lee, in view of NPL Document from 3GPP TSG RAN WG1 Meeting #68, entitled “Multiplexing of ePDCCH and ePDCCH RE Mapping” (cited by the applicant), hereinafter referred to as 3GPP Document, and Park et al. in Patent No. US 9,641,230 B2, hereinafter referred to as Park.
 	Referring claim 1, Lee discloses a signal transmission method by a network device, comprising: sending indication information to a first terminal device, the indication information indicating a resource region for the first terminal device to receive a downlink control signal; and sending the downlink control signal to the first terminal device in the resource region (paragraph [0029]).
 	Lee differs from the claim, it fails to disclose the feature of dividing each of at least one control channel configured to bear the downlink control signal into at least one control channel element and mapping the at least one control channel element onto the resource region, wherein at least one control channel element of a first control channel of the at least one control channel 
 	Lee in view of 3GPP Document still fail to disclose that receiving the downlink control signal sent by the network device in the resource region comprises: receiving the downlink control signal sent by the network device in the resource region by using a beam corresponding to the resource region, wherein different resource regions correspond to different beams, which is also considered well known and commonly applied in wireless communications field for providing beamforming communications environment.  Park, for example, also from the similar field of endeavor, teaches such conventional feature (abstract, col. 2, lines 5-26, 43-58, col. 6, line 56 to col. 7, line 7, col. 11, line 63 to col. 12, line 14).
  	Referring to claim 15, claim 15 is rejected for substantially same reason as claim 1, except the method is performed on terminal device perspective (paragraph [0014]).
 	Referring to claim 41, claim 41 is rejected for substantially same reason as claim 15, except claim 41 is in apparatus claim format (paragraph [0026]).
Claims 16, 25, 42 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP Document and Park, as applied to claims 1, 15 and 41 above, and further in view of Nogami et al. in Pub. No. US 2014/0348095 A1, hereinafter referred to as Nogami.
 	Referring to claims 16, 42 and 53, Lee in view of 3GPP Document and Park fail to discloses that the resource region comprises multiple Physical Resource Blocks (PRBs) and any two of the multiple PRBs are successive or discrete on a frequency domain as claimed, which are 
  	Referring to claim 25, Lee in view of 3GPP Document, Park and Nogami disclose the further steps of: receiving at least one control channel element corresponding to a downlink control channel of the first terminal device from the network device in the resource region according to the indication information; and generating the downlink control signal by combining the at least one control channel element (paragraph [0054] in Nogami).
Claims 21 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP Document, Park and Nogami as applied to claims 16 and 42 above, and further in view of Zhu et al. in Patent No. US 9,241,327 B2, hereinafter referred to as Zhu. 	
 	Referring to claims 21 and 47, Lee in view of 3GPP Document, Park and Nogami, and further in view of Zhu disclose that receiving the indication information sent by the network device comprises: receiving the indication information sent by the network device through a system message or high-layer signaling (col. 6, lines 1-24 in Zhu).
Claims 19, 20, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP Document, Park and Nogami, as applied to claims 16 and 42 above, and further in view of Yang in Pub. No. US 2018/0192409 A1, hereinafter referred to as Yang.
 	Referring to claims 19 and 45, Lee in view of 3GPP Document, Park and Nogami fail to disclose that the indication information comprises a starting frequency point indicating a starting position of the resource region in the system bandwidth and an ending frequency point indicating an ending position of the resource region in the system bandwidth, which is also well known in the art and commonly applied in wireless communications field for providing conventional 
 	Referring to claims 20 and 46, Lee in view of 3GPP Document, Park and Nogami, and further in view of Yang disclose that the indication information comprises a starting frequency point indicating a starting position of the resource region in the system bandwidth and a bandwidth of the resource region for providing conventional system bandwidth allocation (paragraphs [0023], [0085] & [0109] in Yang).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of 3GPP Document and Park, as applied to claim 15 above, and further in view of Park et al. in  Patent No. US 9,544,119 B2, hereinafter referred to as Park(2).
 	Referring to claim 22, Lee in view of 3GPP Document and Park fail to disclose that the resource region comprises at least one successive Orthogonal Frequency Division Multiplexing (OFDM) symbol starting from a first OFDM symbol in a first slot or a first mini-slot, and the indication information comprises a total number of OFDM symbols belonging to the first slot or the first minislot in the resource region, which is also considered conventional feature.  Park(2), for example, also from the similar field of endeavor, teaches such conventional feature (col. 5, lines 22-35, col. 12, lines 36-51). 
 	Referring to claims 23 and 24, Lee in view of 3GPP Document, Park and Park(2) disclose that receiving the indication information sent by the network device comprises: receiving the indication information sent by the network device through system message, high-layer signaling or physical-layer signaling, and wherein the high-layer signaling comprises a Radio Resource Control (RRC) message, the system message comprises a System Information Block (SIB) .
Allowable Subject Matter
Claims 18 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Abe et al. ‘609 & ‘633, and Ho et al. are additionally cited to show the common feature of downlink control signal transmission via multiple beams and/or downlink control channel similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465